Citation Nr: 9927160	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for epididymitis.

2.  Entitlement to an increased rating for postoperative 
residuals of a right inguinal hernia, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
postoperative residuals of a left inguinal hernia.

4.  Entitlement to an increased (compensable) rating for 
postoperative residuals of a right hydrocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946.

This matter arises from a rating decision rendered in 
November 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefits now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was certified to the Board of Veterans' 
Appeals (Board) for appellate consideration.

In January 1999, the appellant's representative raised the 
issue of the veteran's entitlement to a compensable 
evaluation for a tender postoperative scar caused by 
adhesions secondary to multiple surgeries for a right 
inguinal hernia.  In this regard, the Board observes that in 
a rating decision rendered in March 1950, the veteran was 
granted a 10 percent disability evaluation for scars 
secondary to a bilateral herniorrhaphy.  The compensable 
evaluation for such scars is not reflected in the rating 
decision that prompted this appeal.  Thus, the ancillary 
question arises regarding whether service connection and a 
compensable evaluation for residual scars following hernia 
surgery was improperly severed.  These matters are not 
"inextricably intertwined" with the issues now on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Nor 
have they been developed or certified for appeal.  See 
38 U.S.C.A. § 7105 (West 1991).  Accordingly, they are 
referred to the RO for all action deemed necessary.


FINDINGS OF FACT

1.  Right epididymitis developed as a direct result of 
surgical repairs of the veteran's service-connected right 
inguinal hernia.

2.  Symptomatology associated with postoperative residuals of 
a right inguinal hernia includes pain in the right lower 
quadrant of the abdomen and right scrotal area without 
clinical evidence of a recurrence of herniation.

3.  Symptomatology associated with postoperative residuals of 
a left inguinal hernia includes pain in the left lower 
quadrant of the abdomen and left scrotal area without 
clinical evidence of recurrent herniation.

4.  The veteran's postoperative residuals of a right 
hydrocele currently are asymptomatic.


CONCLUSIONS OF LAW

1.  Right epididymitis is the proximate result of a service-
connected disability.  38 U.S.C.A. § 1110, 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998).

2.  Postoperative residuals of a right inguinal hernia are 
not more than 10 percent disabling under applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.7, 4.114, Diagnostic Code (DC) 7338 (1998).

3.  Postoperative residuals of a left inguinal hernia are not 
compensably disabling under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.114, DC 7338 (1998).

4.  Postoperative residuals of a right hydrocele are not 
compensably disabling under applicable schedular provisions.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.115b, DC 7524 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Right Epididymitis

Service connection may be granted for disability that is the 
proximate result of a service-connected disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  The veteran 
underwent a VA medical examination in October 1997.  The 
examiner ordered an ultrasound of the veteran's scrotal area 
to determine whether the veteran suffered from epididymitis, 
and, if so, its likely origin.  The examiner concluded that 
the veteran suffered from possible mild right epididymitis 
which was "as likely as not" related to his past hernia 
repairs.  (Emphasis added.)  Thus, the evidence is in 
relative equipoise, and therefore requires that service 
connection be granted for right epididymitis pursuant to the 
provisions of 38 U.S.C.A. § 5107(b).  

II.  Increased Rating for Right Inguinal Hernia

The veteran contends that symptomatology associated with his 
service-connected postoperative residuals of a right inguinal 
hernia is more severe than currently evaluated.  In this 
regard, disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  With respect to an inguinal hernia, 
postoperative residuals shall be evaluated as 10 percent 
disabling if recurrent, but readily reducible and well 
supported by truss or belt.  A 30 percent disability 
evaluation is warranted only in instances where an inguinal 
hernia is recurrent, not well supported by truss, or not 
readily reducible.
See 38 C.F.R. § 4.114, DC 7338.

The veteran underwent a VA physical examination in October 
1997.  Therein, he complained of chronic pain in the right 
lower quadrant of his abdomen.  The examiner observed that 
although the right groin area was tender to gentle palpation, 
there was no evidence of recurrence of the previous right 
inguinal hernia.  Similarly, during outpatient treatment 
received by the veteran at a VA facility in April 1998, the 
veteran complained of right groin pain; however, no evidence 
of recurrence of the previously repaired herniation was 
observed.  Absent evidence of recurrence of the veteran's 
right inguinal hernia, an evaluation in excess of that 
currently assigned is not warranted.  Accordingly, the Board 
finds no basis upon which to predicate a grant of the benefit 
sought.

III.  Increased (Compensable) Rating for Postoperative
Residuals of a Left Inguinal Hernia

The provisions of 38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, DC 
7338, are incorporated herein by reference.  As with the 
postoperative residuals of his right inguinal hernia, the 
postoperative residuals of his left inguinal hernia were 
examined during the VA physical examination conducted in 
October 1997.  Again, the veteran complained of pain in the 
left lower quadrant of the groin.  However, despite this, the 
examiner indicated that there was no recurrent hernia 
evident.  Absent this, a compensable evaluation is not 
warranted.

IV.  Increased (Compensable) Rating for Postoperative 
Residuals of a Right Hydrocele

The provisions of 38 U.S.C.A. § 1155 are incorporated herein 
by reference.  In addition, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  In the instant case, the veteran's 
service-connected right hydrocele is most closely analogous 
to the loss, or loss of, use of a testicle as contemplated by 
the provisions of 38 C.F.R. §§ 4.20, 4.115b, DC 7523 and 
7524.  In such cases, the loss, or loss of use of, one 
testicle shall be evaluated as noncompensable.  The question 
remains, however, whether special monthly compensation is 
warranted pursuant to 38 C.F.R. § 3.350(a)(1) (1998).

The Board again looks to the veteran's VA physical 
examination conducted in October 1997 in evaluating the 
disability at issue.  That examination included an ultrasound 
of the testicles and scrotum.  This reflected a right 
varicocele and a possible thrombosis in the vein of the 
varicocele.  However, no evidence of a hydrocele was apparent 
to the examiner.  Absent the latter, it must be presumed to 
be asymptomatic.  As such, the evidence preponderates against 
a finding that it results in loss, or loss of use of, the 
right testicle.  Given the foregoing, neither an increased 
rating nor special monthly compensation is warranted, and 
this aspect of the veteran's appeal also must be denied.


ORDER

An increased rating for postoperative residuals of a right 
inguinal hernia is denied; an increased rating for 
postoperative residuals of a left inguinal hernia is denied; 
an increased rating for residuals of a right hydrocele is 
denied; however, service connection is granted for right 
epididymitis, subject to the laws and regulations governing 
the grant of monetary benefits.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

